Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
1.	Claims 1-7, 10, 15 and 17 have been amended as requested in the amendment filed on September 30, 2022. Following the amendment, claims 1-17 are pending in the instant application.
2.	Claims 5-14, 16 and 17 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in Paper filed on February 12, 2021.
3.	Claims 1-4 and 15 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	It is noted that Applicant’s amendment filed on September 30, 2022 effectively deleted the species of olfactory receptor Olfr1193, which was originally elected for examination on the merit, see Applicant’s reply of February 12, 2021. 
6.	New grounds of rejection necessitated by Applicant’s amendment are set forth below. set forth below. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 2-4 and 15, as amended to be limited to the species of Olfr1097, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 2-4 and 15 specifically require possession of the polypeptides having at least 95% sequence identity with a particular disclosed sequence.  The claims do not require that the polypeptide possess any particular conserved structure or other disclosed distinguishing feature.  Thus, the claims are drawn to a genus of polypeptides that is defined only by sequence identity. However, the instant specification fails to describe the entire genus of proteins, which are encompassed by these claims.  
MPEP §2163(I)(A) states:
"The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, it is necessary to understand what Applicant has possession of and what Applicant is claiming.  From the specification, it is clear that Applicant has possession of a nucleic acid molecule which encodes a protein which has the amino acid sequence of SEQ ID NO: 6.  This nucleic acid molecule has a nucleic acid sequence of SEQ ID NO: 5.  The claims are drawn to proteins having at least 95% sequence identity with a particular disclosed sequence.  Thus, the claims are not limited to a protein with a specific amino acid sequence.  The claims only require the claimed polypeptides to share some degree of structural similarity to the isolated protein of SEQ ID NO: 6.  The specification only describes a protein having the amino acid sequence of SEQ ID NO: 6 and fails to teach or describe any other protein which lacks the amino acid sequence of SEQ ID NO: 6 and has the activities possessed by the isolated protein. In other words, insofar as the instant claims encompass a method that employs a DMTS or DMDS receptor polypeptide Olfr1097 comprising any or all of the amino acid sequence of SEQ ID NO: 6, neither the instant specification nor the prior art of record describes even one operable embodiment of the required receptor wherein that embodiment does not comprise the entire amino acid sequence of mouse Olfr1097, as depicted in SEQ ID NO: 6 of the instant application, or the human orthologue thereof, which is of SEQ ID NO: 34. Therefore, Applicant has failed to establish a correlation between the structural recitation “comprising an amino acid sequence having at least 95% sequence identity to SEQ ID NO: 6”, or “encoded by a nucleic acid molecule comprising a nucleic acid sequence having at least 95% sequence identity to SEQ ID NO: 5” and the functional requirement of operating as an odorant receptor that response to DMTS or DMDS.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the claim is a partial structure in the form of a recitation of percent identity.  There is not even identification of any particular portion of the structure that must be conserved. As stated above, it is not even clear what region of the encoded polypeptide has the disclosed activity. The specification does not provide a complete structure of those polypeptides having at least 95% sequence identity with a polypeptide of SEQ ID NO: 6 and fails to provide a representative number of species for the recited genus (those proteins having 95% identity with a polypeptide of SEQ ID NO: 6, which are olfactory receptors activated by DMTS or DMDS). Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the recited genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Note that a structural comparison of a plurality of odorant receptors to one another as in Figure 1 is not predictive of structure/functional correlation with respect to ligand binding and receptor activation.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, only isolated polypeptides comprising the amino acid sequence set forth in SEQ ID NO: 6, but not the full breadth of the claim meets the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Conclusion
8.	Claims 1 is allowed.
9.	Claims 2-4 and 15 are rejected.
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
November 2, 2022